IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                          NOS. WR-83,185-07, -08, -09, -10, -11 & -12


                         EX PARTE ORIAN LEE SCOTT, Applicant


                ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
                  CAUSE NOS. 20462 HC-3, 20462 HC-4, 20463 HC-3,
                       20463 HC-4, 20464 HC-3 & 20464 HC-4
                          IN THE 6TH DISTRICT COURT
                             FROM LAMAR COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the

following offenses for each of the three complainants: inducing a sexual performance by a child

(Count I), promoting and producing a sexual performance by a child (Count II), and possession of

child pornography (Count III). He was sentenced to imprisonment for three terms of twenty years

and six terms of ten years. The Sixth Court of Appeals rendered an acquittal in Count I of each
                                                                                                       2

cause, ordered a new trial on guilt in Count II of each cause, and ordered a new punishment trial in

Count III of each cause. Scott v. State, 173 S.W.3d 856 (Tex. App.—Texarkana 2005). We left the

court of appeals’s judgments of acquittal in place, but reversed its judgments as to Counts II and III

and affirmed the trial court’s judgments as to Counts II and III. Scott v. State, 235 S.W.3d 255 (Tex.

Crim. App. 2007).

        Applicant now contends, among other things, that he was denied the effective assistance of

counsel at the punishment stage. Applicant has alleged facts that, if true, might entitle him to relief.

Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex.

Crim. App. 1999). In these circumstances, additional facts are needed. As we held in Ex parte

Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for

findings of fact. The trial court shall order the Texas Department of Criminal Justice’s Office of

the General Counsel to file an affidavit stating what sentences, if any, in these causes have

discharged. The trial court shall also order trial counsel to respond to Applicant’s claim of

ineffective assistance of counsel. The trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d).

        Applicant appears to be represented by counsel. If he is not and the trial court elects to hold

a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall appoint an attorney to represent him at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall first determine what sentences, if any, in these causes have discharged.

It shall then determine whether counsel’s conduct at the punishment stage was deficient and whether

Applicant was prejudiced. The trial court shall also make any other findings of fact and conclusions
                                                                                                     3

of law that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas

corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: July 29, 2015
Do not publish